DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-28 of U.S. Application No. 17/076118 filed on 03/23/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/23/2021. Claims 1-2, 5, 7, 12-14, 16, 18-22, 24 & 27 are presently amended. Claims 1-28 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.  Applicant arguments “Improvement to the function of a computer or to any other technology or technical field” on page 13 of 30 of Applicant’s remarks, is the first argument that the claims overcome the 101 rejection. Applicants further argue by stating “Thus, amended claim 1 defines a particular, 
Applicant argues “Judicial exception applied with, or by use of, a particular machine” on page 14 of 30 the remarks is another reason why the application overcomes the 101 rejection. The Applicant further argues “The hardware elements recited in the preamble of the method claim define a “particular machine” i.e., a mobile parking enforcement device in communication 

In regards to the previous rejections under Double Patenting: Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. Applicant recite that “As this is a provisional rejection, Applicant requests that the Examiner hold this rejection in abeyance until the claims are otherwise found to be allowable”. Applicants do not provide separate arguments, and the amendments to the claims do not overcome the previous Double Patenting rejection. Therefore, the previous Double Patenting rejection is maintained.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to claim(s) 1 & 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2006/0255119A1 (“Marchasin”).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim 1 recites a wireless interface for communicating wirelessly with a remote parking enforcement server, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method for in-the-field parking enforcement executed on a mobile parking enforcement device,” language, “a wireless interface for communicating wirelessly with a remote parking enforcement server” in the context of this claim encompasses the user utilizing a device to communicate with a server. 
The limitation of a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method for in-the-field parking enforcement executed on a mobile parking 
Likewise, a processor in communication with the wireless interface and the data interface, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for in-the-field parking enforcement executed on a mobile parking enforcement device,” language, “a processor in communication with the wireless interface and the data interface” in the context of this claim encompasses the users device with a processor to communicate with other devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, computer-readable memory in communication with and accessible by the processor, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for in-the-field parking enforcement executed on a mobile parking enforcement device,” language, “computer-readable memory in communication with and accessible by the processor” in the context of this claim encompasses the users device with a processor to communicate with other devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, receiving, at the wireless interface of the mobile parking enforcement device, a subset of past parking events of a set of past parking events from the parking enforcement server storing the set of past parking events, the subset of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, the subset of past parking events excluding at least some parking data of the set of past parking events, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method... and the parking enforcement device... and  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify, a particular past parking event in the subset of past parking events that matches the first parking event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method... and the processor,” language, “identifying, a particular past parking event in the subset of past parking events that matches the first parking event” in the context of this claim encompasses the user realizing the vehicle already identified has committed a possible violation based on a comparison of a first observation to a second observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, outputting, by the processor, a parking violation event for the parking violation, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method... and the processor,” language, “outputting, a parking violation event for the parking violation” in the context of this claim encompasses the user indicating a violation for a parked vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a wireless interface; a data interface; a processor; a parking enforcement server; a mobile parking enforcement device; a parking data acquisition 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a wireless interface; a data interface; a processor; a parking enforcement server; a mobile parking enforcement device; a parking data acquisition hardware;”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events comprising partial parking data that has omitted therefrom context data, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events comprising partial parking data that has omitted therefrom context data” in the context of this claim encompasses the user taking note of only a certain portion of the data, like the license plate or the location of a parked vehicle. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, upon identifying the particular past parking event, generating a tentative violation event representing a potential parking violation, transmitting to the parking enforcement server via the wireless interface a request for the context data associated with the particular past parking event, receiving, via the wireless interface, the context data associated with the particular past parking event, and wherein determining the parking violation comprises processing the context data to confirm the parking violation, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “upon identifying the particular past parking event, generating a tentative violation event representing a potential parking violation, transmitting a request for the context data associated with the particular past parking event,  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, wherein processing the context data to confirm the parking violation comprises displaying at least a portion of the context data and receiving confirmation that the tentative violation event is a parking violation, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein processing the context data to confirm the parking violation comprises displaying at least a portion of the context data and receiving confirmation  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 5 wherein the partial parking data of each said past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier, and wherein the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the partial parking data of each past parking event in the plurality of past parking events comprises a  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 6, wherein the location identifier is a GPS location of the other parking enforcement device that captured the past parking event, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the location identifier is a GPS location of the other parking enforcement device that captured the past parking event”  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 7, the method further comprising transmitting to the parking enforcement server via the wireless interface at least one parameter for the parking enforcement server to identify the subset of past parking events based on the at least one parameter, and wherein the at least one past parking event of the subset of past parking events corresponds to one or more past parking events with the at least one parameter, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting at least one parameter to identify the subset of past parking events based on the at least one parameter, and wherein the  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 8, wherein the at least one parameter comprises the vehicle identifier, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one parameter comprises the vehicle identifier” in the context of this claim encompasses the user querying about a parameter of a certain vehicle through a vehicle identifier and all the past data regarding this specific parameter are shown. If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 9 & 25, wherein the vehicle identifier is a license plate identifier, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the vehicle identifier is a license plate identifier” in the context of this claim encompasses the user querying about a parameter of a certain vehicle through a license plate identifier and all the past data regarding this specific parameter are shown. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Equally for claims 10 & 26 wherein the vehicle identifier is a permit number, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the vehicle identifier is a permit number” in the context of this claim encompasses the user querying about a parameter of a certain vehicle through a permit number and all the past data regarding this specific parameter are shown. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such 

Similarly for claim 11, wherein the at least one parameter comprises a parking zone, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one parameter comprises a parking zone” in the context of this claim encompasses the user querying about a parameter of a certain vehicle through a parking zone and all the past data regarding this specific parameter are shown. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Similarly for claim 12, receiving past parking data, transmitting a request for past parking data with the at least one parameter to the parking enforcement server for the parking enforcement server to identify the subset of past parking events with the at least one parameter, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving past parking data, transmitting a request for past parking data with at the least one parameter to the parking enforcement server for the parking enforcement server to identify the subset of past parking events with the at least one parameter” in the context of this claim encompasses the user querying about a parameter of a certain vehicle and a portion of the past data regarding this specific parameter are shown. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Likewise for claim 13, the method further comprising selecting the subset of past parking events from the set of past parking events, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting the subset from the set of past parking events” in the context of this claim encompasses the user selecting the portion of data needed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 14, wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring in a  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 15, receiving the particular parking zone, and transmitting, the particular parking zone to identify the subset of past parking events occurring in the particular parking zone, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example,  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 16, determining, the particular parking zone based on a geographical location, and transmitting, the particular parking zone to identify the subset of past parking events occurring in the particular parking zone, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining, the particular parking zone based on a geographical location, and transmitting, the particular parking zone to identify the subset of past parking events occurring in the particular parking zone” in the context of this claim  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 17, transmitting, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking enforcement server to determine that the mobile parking enforcement device has entered a geographical area associated with the particular parking zone and identify the subset of past parking events occurring in the particular parking zone, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking enforcement server to determine that the mobile  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 18, transmitting, via the wireless interface, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking enforcement server to identify the subset of past parking events based on the geographical location, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting, via the wireless interface, a geographical location of the mobile parking  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 19, wherein receiving the subset of past parking events comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein receiving the subset comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 20, wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe” in the context of this claim encompasses the parking events happening within  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 21, wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular parking zone, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular parking zone” in the context of this claim encompasses the parking events happening within a certain timeframe and location to detect violations. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 22, wherein said receiving the subset of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a certain pre-determined of time has passed, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein receiving the subset comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a certain amount of time has passed” in the context of this claim encompasses a data recording of a parked vehicle with two different timestamps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 23, wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events” in the context of this claim encompasses the data of the second observation to be more recent than the first observation to indicate if a violation has occurred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Also for claim 24, transmitting a request for past parking data with the vehicle identifier of the first parking event to identify the subset of past parking events in the set of past parking events that pertain to the vehicle identifier, and wherein the at least one past parking event of the subset of past parking events corresponds to the vehicle identifier, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting a request for past parking data with the vehicle identifier of the first parking event to identify the subset of past parking events in the set of past parking events that pertain to the vehicle identifier, and wherein the at least one past parking event of the subset corresponds to the vehicle identifier” in the context of this claim encompasses searching past parking data with a certain parameter and pulling up all similar parking events with this particular parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 27, wherein outputting the parking violation event comprises storing the parking violation event, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein outputting the parking violation event comprises storing the parking violation event” in the context of this claim encompasses a user to store the parking violation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Similarly for claim 28, wherein outputting the parking violation event comprises transmitting, via the wireless interface, the parking violation event to the remote parking enforcement server, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein outputting the parking violation event comprises transmitting, via the wireless interface, the parking violation event to the remote parking enforcement server” in the context of this claim encompasses a device with a memory to save the parking violation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a violation of a parked vehicle) such 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 13-18, 25, & 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/780321 (“Yigit `321”), in view of in view of US 2016/0253847A1 (“Ullrich”).
As per claim 1 of Application 17/076118, Yigit `321 discloses:
A method for in-the-field parking enforcement executed on a mobile parking enforcement device, the mobile parking enforcement device comprising (see at least Yigit `321, claim 1): 
a wireless interface for communicating wirelessly with a remote parking enforcement server (see at least Yigit `321, claim 1a); 
a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data (see at least Yigit `321, claim 1b); 
a processor in communication with the wireless interface and the data interface (see at least Yigit `321, claim 1c); 
(see at least Yigit `321, claim 1d); 
the method comprising: 
generating, at the processor, a first parking event for a nearby vehicle using parking data pertaining to the nearby vehicle received at the data interface from the parking data acquisition hardware, the first parking event comprising a vehicle identifier of the nearby vehicle (see at least Yigit `321, claim 1b); 
receiving, at the wireless interface of the mobile parking enforcement device, a set of past parking events from a parking enforcement server storing the set of past parking events, the set of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event, (see at least Yigit `321, claim 1a); 
searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify, at the processing device, a particular past parking event in the subset of past parking events that matches the first parking event (see at least Yigit `321, claim 1c); 
determining, at the processor, a parking violation of the nearby vehicle based on the particular past parking event and the first parking event (see at least Yigit `321, claim 1c); and 
outputting, by the processor, a parking violation event for the parking violation (see at least Yigit `321, claim 1d).
Yigit `321 lacks the “subset of past parking data” and “the subset excluding at least some parking data of the set of parking events”.
Ullrich teaches
(see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.),
the subset of past parking event excluding at least some parking data of the set of parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking data and the subset of past parking events excluding at least some parking data of the set of parking events of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 2  Yigit `321 discloses
wherein the set corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events comprising parking data (see at least Yigit `321, claim 2).
Yigit`321 lacks a subset and parking data comprising partial data that has omitted therefrom context data.
Ullrich teaches
a subset of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.),
parking data comprising partial data that has omitted therefrom context data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking events and parking data comprising partial data that has omitted therefrom context data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 3 Yigit `321 discloses
further comprising: 
upon identifying the particular past parking event, generating a tentative violation event representing a potential parking violation (see at least Yigit `321, claim 11b); 
transmitting to the parking enforcement server via the wireless interface a request for the context data associated with the particular past parking event (see at least Yigit `321, claim 11c); 
receiving, via the wireless interface, the context data associated with the particular past parking event (see at least Yigit `321, claim 11d); and 
wherein determining the parking violation comprises processing the context data to confirm the parking violation (see at least Yigit `321, claim 11).

As per Claim 4 Yigit `321 discloses
wherein processing the context data to confirm the parking violation comprises displaying at least a portion of the context data via a user interface and receiving via the user interface confirmation that the tentative violation event is a parking violation (see at least Yigit `321, claim 12).

As per claim 13 Yigit `321 discloses
further comprising the parking enforcement server selecting the subset of past parking events (see at least Yigit `321, claim 2).

As per claim 14 Yigit `321 discloses
wherein the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring in a particular geographical location (see at least Yigit `321, claim 3).
Yigit`321 lacks a particular parking zone.
Ullrich teaches
a subset of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.),
a particular parking zone (see at least Ullrich, para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a particular parking zone of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 15 Yigit `321 discloses
further comprising: 
transmitting, via the wireless interface, the particular parking zone to the parking enforcement server for the parking enforcement server to identify the set of past parking events occurring in the particular parking zone (see at least Yigit `321, claim 3).
However Yigit `321 does not explicitly disclose
receiving via a user interface the particular parking zone.
Ullrich teaches
receiving via a user interface the particular parking zone (see at least Ullrich, para. [0026]: Naturally, a recommendation could be issued to multiple notification interfaces, in cases where multiple interfaces are available to the driver. & para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving via a user interface the particular parking zone and subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 16 Yigit `321 discloses
further comprising: 
transmitting, via the wireless interface, the particular parking zone to the parking enforcement server for the parking enforcement server to identify the subset of past parking events occurring in the particular parking zone (see at least Yigit `321, claim 3).
Yigit `321 does not explicitly disclose
determining, by the processing device, the particular parking zone based on a geographical location of the mobile parking enforcement device.
Ullrich teaches
determining, by the processor, the particular parking zone based on a geographical location of the mobile parking enforcement device (see at least Ullrich, para. [0017]: In some implementations, systems and techniques may communicate with a mobile device application service that drivers can use to record the location of their parking space each day. In some implementations, images from a closed circuit television camera may be extracted to determine the final parking location of a vehicle. In some implementations, for example in environments where the entrance and exit of individual parking zones (e.g., each level of a multistory parking structure) have additional counters or vehicle identification devices, this information may be used assess whether the system's recommendation to the driver was followed. & para. [0077]: In embodiments where the system 400 includes multiple computing devices, one or more communications networks may be used to facilitate communication among the computing devices. For example, the one or more communications networks can include a local, wide area, or ad hoc network that facilitates communication among the computing devices. One or more direct communication links can be included between the computing devices. In addition, in some cases, the computing devices can be installed at geographically distributed locations. In other cases, the multiple computing devices can be installed at a single geographic location, such as a server farm or an office.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of determining, by the processor, the particular parking zone based on a geographical location of the mobile parking enforcement device of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 17 Yigit `321 discloses
further comprising transmitting, via the wireless interface, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking (see at least Yigit `321, claim 3).
Yigit `321 does not explicitly disclose
a particular parking zone.
Ullrich teaches
a particular parking zone (see at least Ullrich, para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a particular parking zone of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 18 Yigit `321 discloses
further comprising transmitting, via the wireless interface, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking enforcement server to identify the subset of past parking events based on the geographical location see at least Yigit `321, claim 3).

As per claim 25 Yigit `321 discloses
(see at least Yigit `321, claim 4).

As per claim 27 Yigit `321 discloses
wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the mobile parking enforcement device (see at least Yigit `321, claim 1d).

As per claim 28 Yigit `321 discloses
wherein outputting the parking violation event comprises transmitting, via the wireless interface, the parking violation event to the remote parking enforcement server (see at least Yigit `321, claim 10).

Claims 5 & 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Yigit `321, in view of Ullrich, further in view of US 6081206B2 (“Kielland”).
As per claim 5 Yigit `321 discloses
wherein the parking data of each said past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier (see at least Yigit `321, claim 4), and 
wherein the context data from each past parking event in the plurality of past parking events comprises one or more of an image (see at least Yigit `321, claim 13).
Yigit`321 lacks a partial parking data and context data that is omitted that comprises a 
Ullrich teaches
partial parking data of context data that is omitted (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking data and parking data comprising partial data that has omitted therefrom context data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).
Kielland teaches
context data that comprises a license plate image, a vehicle image, and a tire image (see at least Kielland, col. 18 lines 53-63: In another preferred embodiment (not illustrated), the Full Recognition Mode LPR methodology is first applied to all captured imagery. If however the estimated reliability of either of the plate-strings matched in step 509 does not meet a user defined confidence tolerance, then the algorithm will perform a Second iteration of analysis on the two candidate images in an attempt to match their vector or plate-models. Since there is more information contained in two vector models (fenders, windows, tires, visual artifacts on the license plate etc.), their mathematical correlation can be determined with greater confidence than when correlating two fully recognized plate-Strings.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of context data that comprises a license plate image, a vehicle image, and a tire image of Kielland in order to detect vehicles that have been parked for longer than the legally prescribed period (see at least Kielland, col. 1 lines 15-16).

As per claim 20, Yigit `321 does not explicitly disclose
wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe.
Kielland teaches
wherein the set of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe (see at least Kielland, col. 22 lines 12-21: During Subsequent circuits of the patrol route, each time the patrol vehicle passes in close proximity to the location of an existing virtual-parking-meter, the identity of its tenant vehicle is observed. If the same vehicle identifier is observed as on the previous circuit 529, then the elapsed time between its previous and current Sightings is computed 511. The "time showing field in that tenant vehicle's virtual-parking-meter is then augmented by the time interval between its previous and current Sightings 530. AS long as that Virtual-parking meter continues to be occupied 531, new observations of its tenant are made 500 and its “time showing continues to be augmented by each circuit’s duration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the set corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe of Kielland in order to detect vehicles that have been parked for longer than the legally prescribed period (see at least Kielland, col. 1 lines 15-16).
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking data and parking data comprising partial data that has omitted therefrom context data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 21, Yigit `321 does not explicitly disclose
wherein the subset of past parking events corresponds to a plurality of past parking 
Kielland teaches
wherein the set of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular location (see at least Kielland, col. 22 lines 12-21: During Subsequent circuits of the patrol route, each time the patrol vehicle passes in close proximity to the location of an existing virtual-parking-meter, the identity of its tenant vehicle is observed. If the same vehicle identifier is observed as on the previous circuit 529, then the elapsed time between its previous and current Sightings is computed 511. The "time showing field in that tenant vehicle's virtual-parking-meter is then augmented by the time interval between its previous and current Sightings 530. AS long as that Virtual-parking meter continues to be occupied 531, new observations of its tenant are made 500 and its “time showing continues to be augmented by each circuit’s duration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the set corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe of Kielland in order to detect vehicles that have been parked for longer than the legally prescribed period (see at least Kielland, col. 1 lines 15-16).
Ullrich teaches
a particular parking zone (see at least Ullrich, para. [0026]: Naturally, a recommendation could be issued to multiple notification interfaces, in cases where multiple interfaces are available to the driver. & para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving via a user interface the particular parking zone and subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 22, Yigit `321 does not explicitly disclose
wherein receiving the subset of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a certain amount of time has passed.
Kielland teaches
 (see at least Kielland, col. 22 lines 12-21: During Subsequent circuits of the patrol route, each time the patrol vehicle passes in close proximity to the location of an existing virtual-parking-meter, the identity of its tenant vehicle is observed. If the same vehicle identifier is observed as on the previous circuit 529, then the elapsed time between its previous and current Sightings is computed 511. The "time showing field in that tenant vehicle's virtual-parking-meter is then augmented by the time interval between its previous and current Sightings 530. AS long as that Virtual-parking meter continues to be occupied 531, new observations of its tenant are made 500 and its “time showing continues to be augmented by each circuit’s duration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the set corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe of Kielland in order to detect vehicles that have been parked for longer than the legally prescribed period (see at least Kielland, col. 1 lines 15-16).
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving via a user interface the particular parking zone and subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 23, Yigit `321 does not explicitly disclose
wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events.
Kielland teaches
wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events (see at least Kielland, col. 22 lines 12-21: During Subsequent circuits of the patrol route, each time the patrol vehicle passes in close proximity to the location of an existing virtual-parking-meter, the identity of its tenant vehicle is observed. If the same vehicle identifier is observed as on the previous circuit 529, then the elapsed time between its previous and current sightings is computed 511. The "time showing field in that tenant vehicle's virtual-parking-meter is then augmented by the time interval between its previous and current Sightings 530. AS long as that Virtual-parking meter continues to be occupied 531, new observations of its tenant are made 500 and its “time showing continues to be augmented by each circuit’s duration.).
It would have been obvious to one of ordinary skill in the art before the effective filing 

Claims 6-12, 24 & 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Yigit `321, in view of Ullrich, further in view of US 2006/0255119A1 (“Marchasin”).
As per Claim 6, Yigit `321 does not explicitly disclose  
wherein the location identifier is a GPS location of the other parking enforcement device that captured the past parking event.
Marchasin teaches
wherein the location identifier is a GPS location of the other parking enforcement device that captured the past parking event (see at least Marchasin, (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc.). para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the location identifier is a GPS location of the other parking enforcement device that captured the past parking event of Marchasin in order for the effective enforcement of parking regulations (see at least Marchasin, para. [0028]).

As per Claim 7, Yigit `321 does not explicitly disclose  
the method further comprising transmitting to the parking enforcement server via the wireless interface at least one parameter for the parking enforcement server to identify the subset of past parking events based on the at least one parameter, and wherein the at least one past parking event of the subset corresponds to one or more parking events with the at least one parameter.
Marchasin teaches
the method further comprising transmitting to the parking enforcement server via the wireless interface at least one parameter for the parking enforcement server to identify the of past parking events based on the at least one parameter, and wherein the at least one past parking event of the corresponds to one or more past parking events with the at least one parameter (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of transmitting to the parking enforcement server via the wireless interface at least one parameter 
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 8 Yigit `321 discloses
wherein the at least one parameter comprises the vehicle identifier (see at least Yigit `321, claim 1a).

As per claim 9 Yigit `321 discloses
(see at least Yigit `321, claim 4).
As per claim 10, Yigit `321 does not explicitly disclose
wherein the vehicle identifier is a permit number.
Marchasin teaches
wherein the vehicle identifier is a permit number (see at least Marchasin, para. [0076]: Alternatively, if during step S2 a tag is detected, the Reader 8 captures the unique RFID tag identifier, herein referred to as the “tag number, in step S3B, and identifies the parked vehicle data, in step S4. One having ordinary skill in the art will appreciate that the tag number may be any length string of alphanumeric characters capable of uniquely identifying the particular permit with which it is associated. According to an embodiment of the present invention, the tag number is stored on the RFID tag embedded in or attached to the permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the vehicle identifier is a permit number of Marchasin in order for the effective enforcement of parking regulations  (see at least Marchasin, para. [0028]).

As per claim 11, Yigit `321 does not explicitly disclose  
wherein the at least one parameter comprises a parking zone.
Ullrich teaches
wherein the at least one parameter comprises a parking zone (see at least Ullrich, para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a particular parking zone of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 12 Yigit `321 discloses
further comprising: 
receiving via a user interface input for past parking data (see at least Yigit `321, claim 12); 
transmitting, via the wireless interface, a request for past parking data to the parking enforcement server for the parking enforcement server to identify the past parking events (see at least Yigit `321, claim 2).
Yigit `321 lacks “requesting past parking data with a parameter” and “subset past parking event”.
Marchasin teaches
requesting past parking data with a parameter (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of requesting past parking data with a parameter of Marchasin in order for the effective enforcement of parking regulations  (see at least Marchasin, para. [0028]).
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a subset of past parking data and parking data comprising partial data that has omitted therefrom context data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 24, Yigit `321 does not explicitly disclose

Marchasin teaches
transmitting a request for past parking data with the vehicle identifier of the first parking event to the parking enforcement server for the parking enforcement server to identify the set of past parking events in the set of past parking events that pertain to the vehicle identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.  & para. [0081-0082]:  For each parking violation that occurs, the Permit Database 50 stores information related to the parking violation, referred to as “parking violation data.” The parking violation data may include, but is not limited to, the parked vehicle data (i.e., the information related to the violating vehicle); the vehicle owner's information (as derived from the license plate number), the PEO information, the type of enforcement action taken, etc. For example, a permit that has been stolen or illegally transferred to unauthorized vehicle will result in this type of mismatch, and corresponding parking violation. According to an embodiment of the present invention, if a misuse of the permit is detected, the PermitView System 1 may place a temporary hold on the permit, thereby signaling to the PEO(s) that the permit is inactive or invalid. Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.); and 
wherein the at least one past parking event of the set of past parking events corresponds to the vehicle identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data' includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data' includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, Zones, Streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit’s expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of transmitting a request for past parking data with the vehicle identifier of the first parking event to the parking enforcement server for the parking enforcement server to identify the set of past parking events in the set of past parking events that pertain to the vehicle identifier; and wherein the at least one past parking event of the set corresponds to the vehicle identifier of Marchasin in order for the effective enforcement of parking regulations  (see at least Marchasin, para. [0028]).
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving via a user interface the particular parking zone and subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 26, Yigit `321 does not explicitly disclose
wherein the vehicle identifier is a permit number.
Marchasin teaches
wherein the vehicle identifier is a permit number (see at least Marchasin, para. [0076]: Alternatively, if during step S2 a tag is detected, the Reader 8 captures the unique RFID tag identifier, herein referred to as the “tag number, in step S3B, and identifies the parked vehicle data, in step S4. One having ordinary skill in the art will appreciate that the tag number may be any length string of alphanumeric characters capable of uniquely identifying the particular permit with which it is associated. According to an embodiment of the present invention, the tag number is stored on the RFID tag embedded in or attached to the permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the vehicle identifier is a permit number of Marchasin in order for the effective enforcement of parking regulations  (see at least Marchasin, para. [0028]).

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Yigit `321, in view of Ullrich, further in view of US 2014/0140578A1 (“Ziola”).
As per claim 19, Yigit `321 does not explicitly disclose
wherein receiving the subset of past parking events comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone.
Ziola teaches
wherein receiving the subset of past parking events comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone (see at least Ziola, para. [0021]: The parking enforcement system 10 may include additional parking locations, for example parking locations 36 and 38, which also have cameras and sensors in communication with the parking enforcement server 18. There are databases, for example databases 40, 42, 44, and 46, on the parking enforcement server 18. The databases may store parking information or payment information or both. In this example, a first one of the databases 40 stores parking information received from the first parking location 32. A second one of the databases 42 stores parking information received from the second parking location 36.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving the subset comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone of Ziola in order to determine if a user has paid for parking (see at least Ziola, para. [0001]).
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving via subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 14-18, & 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0255119A1 (“Marchasin”), in view of US 2016/0253847A1 (“Ullrich”).
As per claim 1 Marchasin discloses
A method for in-the-field parking enforcement executed on a mobile parking enforcement device, the mobile parking enforcement device comprising: 
a wireless interface for communicating wirelessly with a remote parking enforcement server (see at least Marchasin, para. [0050]: the PermitView System 1 is a computer-based system, accessible by one or more users, which includes but is not limited to the following components: a User Interface 20, a Report Generator 30, a Privilege Module 40, and a Permit Database 50.); 
see at least Marchasin, para. [0058]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity.)
with parking data acquisition hardware for receiving therefrom parking data (see at least Marchasin, para. [0073]: One having ordinary skill in the art will appreciate that the PEO may enter the parked vehicle data into the Reader 8 using any Suitable input means, such as, for example, a keyboard, a keypad, and/or a voice recognition system.); 
a processor in communication with the wireless interface and the data interface (see at least Marchasin, para. [0057]: the Permit Holder Computer 5, the PermitView Administrator Computer 6, the Permit Manager Computer 7, and the Reader 8 may each include a Web Browser 5A, 6A, 7A, 8A, respectively, that provides a portal to one or more Web-based networks, such as, for example, a Network/Internet 100. Each Web Browser 5A, 6A, 7A, 8A is communicatively connected to the PermitView System 1 via the Network/Internet 100. & para. [0058]: The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity.); 
computer-readable memory in communication with and accessible by the processor (see at least Marchasin, para. [0058-0059]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity. The Reader 8 may be configured to access data stored on a computer of in database using any suitable program.); 
the method comprising: 
generating, at the processor, a first parking event for a nearby vehicle using parking data (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8.) pertaining to the nearby vehicle received at the data interface from the parking data acquisition hardware, the first parking event comprising a vehicle identifier of the nearby vehicle (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan. One having ordinary skill in the art will appreciate that the PEO may enter the parked vehicle data into the Reader 8 using any Suitable input means, such as, for example, a keyboard, a keypad, and/or a voice recognition system.); 
receiving, at the wireless interface of the mobile parking enforcement device (see at least Marchasin, para. [0065-0067]: the Report Generator 30 retrieves the appropriate information from the communicatively connected computer accessible memory, referred to the Permit Database 50 generates the report, and provides the report to the requesting user group, via the User Interface 20 or the Synchronizing Module 60. the Report Generator 30 may automatically receive report requests from the communicatively connected Synchronizing Module 60, pursuant to a pre-determined schedule. For example, the Synchronizing Module 60 may send a daily request for a report providing permit data updates, for communication with the one or more Readers 8 docked in the Handheld Docking Station 9.), a set of past parking events from the parking enforcement server storing the set of past parking events, the set of past parking events comprising past parking data captured by at least one other parking enforcement device and corresponding to at least one past parking event (see at least Marchasin, para. [0064]: Exemplary reports which may be generated include, but are not limited to, reports relating to: 1) financial information (e.g., receivables of the parking program; 2) scan results; 3) PEO-specific reports including PEO performance information (e.g., number of scans, number of warning/notices, number of citations, number of times the PEO failed to take action, etc.); 4) permit holder account information; 5) permit inventory; 6) enforcement action information; 7) parked vehicle data; and 8) tag data. & para. [0077-0078]: The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).); 
searching, by the processor, the computer-readable memory of the mobile parking enforcement device to identify para. [0058]: The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity.), a particular past parking event in the set of past parking events that matches the first parking event (see at least Marchasin, para. [0081]: In step SA, the Privilege Module 40 determines whether or not the parked vehicle data matches the authorized vehicle data associated with the scanned tag number in the Permit Database 50. & para. [0084]: Referring to FIG. 4, in step SC, the Privilege Module 40 compares the parked vehicle data with the parking privilege data. Next, in step SD, a determination is made as to whether the vehicle is parked within the scope of the privileges. If not, then it is determined that a parking violation has occurred, and the parking violation data is recorded and stored in the Permit Database 50. One having ordinary skill in the art will appreciate that the parking violation determination may be made by the PermitView System 1, the PEO, or a parking program manager.); 
determining, at the processor, a parking violation of the nearby vehicle based on the particular past parking event and the first parking event (see at least Marchasin, para. [0081]: In step SA, the Privilege Module 40 determines whether or not the parked vehicle data matches the authorized vehicle data associated with the scanned tag number in the Permit Database 50. & para. [0084]: Referring to FIG. 4, in step SC, the Privilege Module 40 compares the parked vehicle data with the parking privilege data. Next, in step SD, a determination is made as to whether the vehicle is parked within the scope of the privileges. If not, then it is determined that a parking violation has occurred, and the parking violation data is recorded and stored in the Permit Database 50. One having ordinary skill in the art will appreciate that the parking violation determination may be made by the PermitView System 1, the PEO, or a parking program manager.); and 
outputting, by the processor, a parking violation event for the parking violation (see at least Marchasin, para. [0061]:   The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. para. [0084]: Referring to FIG. 4, in step SC, the Privilege Module 40 compares the parked vehicle data with the parking privilege data. Next, in step SD, a determination is made as to whether the vehicle is parked within the scope of the privileges. If not, then it is determined that a parking violation has occurred, and the parking violation data is recorded and stored in the Permit Database 50. One having ordinary skill in the art will appreciate that the parking violation determination may be made by the PermitView System 1, the PEO, or a parking program manager.).
However Marchasin does not explicitly disclose
a subset of a set of past parking events,
the subset excluding at least some parking data of the set of parking events.
Ullrich teaches
a subset of past parking data (see at least Ullrich, para. [0061]: In FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.),
the subset excluding at least some parking data of the set of parking events (see at least Ullrich, para. [0061]: In FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of a subset 

As per claim 2 Marchasin does not explicitly disclose
wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events comprising partial parking data that has omitted therefrom context data.
Ullrich teaches
wherein the subset of past parking events corresponds to a plurality of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.)
each past parking event in the plurality of past parking events comprising partial parking data that has omitted therefrom context data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events comprising partial parking data that has omitted therefrom context data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 3 Marchasin discloses
further comprising: 
upon identifying the particular past parking event, generating a tentative violation event representing a potential parking violation (see at least Marchasin, para. [0081]: In step SA, the Privilege Module 40 determines whether or not the parked vehicle data matches the authorized vehicle data associated with the scanned tag number in the Permit Database 50. & para. [0084]: Referring to FIG. 4, in step SC, the Privilege Module 40 compares the parked vehicle data with the parking privilege data. Next, in step SD, a determination is made as to whether the vehicle is parked within the scope of the privileges. If not, then it is determined that a parking violation has occurred, and the parking violation data is recorded and stored in the Permit Database 50. One having ordinary skill in the art will appreciate that the parking violation determination may be made by the PermitView System 1, the PEO, or a parking program manager.); 
transmitting to the parking enforcement server via the wireless interface a request for the context data associated with the particular past parking event (see at least Marchasin, & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII.); 
receiving, via the wireless interface, the context data associated with the particular past parking event (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. ); and 
wherein determining the parking violation comprises processing the context data to confirm the parking violation (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0080]: Returning to the process illustrated in FIG. 2, in step S8, if it is determined that there is a violation based on the privilege analysis (see step S7) or, as described above, no valid tag is associated with the parked vehicle (see step S5), a determination is made as to the appropriate enforcement action to be taken. One having ordinary skill in the art will appreciate that the determination as to the appropriate enforcement action may be made by the PermitView System 1 (as part of the privilege analysis), the PEO, or by a parking program manager.)

As per claim 4 Marchasin discloses
wherein processing the context data to confirm the parking violation comprises displaying at least a portion of the context data via a user interface and receiving via the user interface confirmation that the tentative violation event is a parking violation (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0080]: Returning to the process illustrated in FIG. 2, in step S8, if it is determined that there is a violation based on the privilege analysis (see step S7) or, as described above, no valid tag is associated with the parked vehicle (see step S5), a determination is made as to the appropriate enforcement action to be taken. One having ordinary skill in the art will appreciate that the determination as to the appropriate enforcement action may be made by the PermitView System 1 (as part of the privilege analysis), the PEO, or by a parking program manager.).

As per claim 7 Marchasin discloses
the method further comprising transmitting to the parking enforcement server via the wireless interface at least one parameter for the parking enforcement server to identify the set of past parking events based on the at least one parameter, and wherein the at least one past parking event of the set of past parking events corresponds to one or more past parking events with the at least one parameter (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).
Marchasin does not explicitly disclose 
a subset of past parking data.
Ullrich teaches
a subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the subset of past parking events of Ullrich in order to improve security and parking compliance (see 

As per claim 8 Marchasin discloses
wherein the at least one parameter comprises the vehicle identifier (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).

As per claim 9 Marchasin discloses
wherein the vehicle identifier is a license plate identifier (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).

As per claim 10 Marchasin discloses
wherein the vehicle identifier is a permit number (see at least Marchasin, para. [0076]: Alternatively, if during step S2 a tag is detected, the Reader 8 captures the unique RFID tag identifier, herein referred to as the “tag number, in step S3B, and identifies the parked vehicle data, in step S4. One having ordinary skill in the art will appreciate that the tag number may be any length string of alphanumeric characters capable of uniquely identifying the particular permit with which it is associated. According to an embodiment of the present invention, the tag number is stored on the RFID tag embedded in or attached to the permit.).

As per claim 11 Marchasin discloses
wherein the at least one parameter comprises a parking zone (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific.).

As per claim 12 Marchasin discloses
further comprising: 
receiving via a user interface input for past parking data (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).;  
transmitting, via the wireless interface, a request for past parking data with the at least one parameter to the parking enforcement server for the parking enforcement server to identify the set of past parking events with the at least one parameter (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific.).
Marchasin does not explicitly disclose
a subset of past parking data.
Ullrich teaches
a subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of a subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 14 Marchasin discloses
wherein the set of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring in a particular parking zone para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).).
However Marchasin does not disclose
subset corresponds to a plurality of past parking events.
Ullrich teaches
wherein the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring in a particular parking zone (see at least Ullrich, para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone. & para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the subset corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring in a particular parking zone of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 15 Marchasin discloses
further comprising: 
receiving via a user interface the particular parking zone (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific.); and 
transmitting, via the wireless interface, the particular parking zone to the parking enforcement server for the parking enforcement server to identify the set of past parking events occurring in the particular parking zone (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).
However Marchasin does not explicitly disclose
subset of past parking data.
Ullrich teaches
receiving via a user interface the particular parking zone (see at least Ullrich, para. [0026]: Naturally, a recommendation could be issued to multiple notification interfaces, in cases where multiple interfaces are available to the driver. & para. [0056]: The modification to the data store may include associating the assigned parking zone with the vehicle's entry record, for example by updating a database table containing the identifiers of currently parked vehicles and their recommended and assigned parking zone locations. Another modification may include increasing a counter of the number of occupied spaces in a parking zone.).
(see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of receiving via a user interface the particular parking zone and subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 16 Marchasin discloses
further comprising: 
determining, by the processor, the particular parking zone based on a geographical location of the mobile parking enforcement device (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.); and 
transmitting, via the wireless interface, the particular parking zone to the parking enforcement server for the parking enforcement server to identify the set of past parking events occurring in the particular parking zone (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).
However Marchasin does not explicitly disclose
subset of past parking data.
Ullrich teaches
determining, by the processing device, the particular parking zone based on a geographical location of the mobile parking enforcement device (see at least Ullrich, para. [0017]: In some implementations, systems and techniques may communicate with a mobile device application service that drivers can use to record the location of their parking space each day. In some implementations, images from a closed circuit television camera may be extracted to determine the final parking location of a vehicle. In some implementations, for example in environments where the entrance and exit of individual parking zones (e.g., each level of a multistory parking structure) have additional counters or vehicle identification devices, this information may be used assess whether the system's recommendation to the driver was followed. & para. [0077]: In embodiments where the system 400 includes multiple computing devices, one or more communications networks may be used to facilitate communication among the computing devices. For example, the one or more communications networks can include a local, wide area, or ad hoc network that facilitates communication among the computing devices. One or more direct communication links can be included between the computing devices. In addition, in some cases, the computing devices can be installed at geographically distributed locations. In other cases, the multiple computing devices can be installed at a single geographic location, such as a server farm or an office.),
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of determining, by the processing device, the particular parking zone based on a geographical location of the mobile parking enforcement device and a subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 17 Marchasin does not explicitly disclose
further comprising transmitting, via the wireless interface, a geographical location of the  (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8. The data, such as, for example, the location of the Reader 8, the receiver system installed, license information, PEO information (which may be entered by a scanner from an officer ID card in some instances when available) may be entered in part via the keyboard 250. Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).
However Marchasin does not explicitly disclose
subset of past parking data.
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of a subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 18 Marchasin discloses
further comprising transmitting, via the wireless interface, a geographical location of the mobile parking enforcement device to the parking enforcement server for the parking enforcement server to identify the past parking events based on the geographical location (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8. The data, such as, for example, the location of the Reader 8, the receiver system installed, license information, PEO information (which may be entered by a scanner from an officer ID card in some instances when available) may be entered in part via the keyboard 250. Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).
However Marchasin does not explicitly disclose
subset of past parking events.
Ullrich teaches
subset of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of a subset of past parking events of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 24 Marchasin discloses
further comprising transmitting a request for past parking data with the vehicle identifier of the first parking event to the parking enforcement server for the parking enforcement server to identify the set of past parking events in the set of past parking events that pertain to the vehicle identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.  & para. [0081-0082]:  For each parking violation that occurs, the Permit Database 50 stores information related to the parking violation, referred to as “parking violation data.” The parking violation data may include, but is not limited to, the parked vehicle data (i.e., the information related to the violating vehicle); the vehicle owner's information (as derived from the license plate number), the PEO information, the type of enforcement action taken, etc. For example, a permit that has been stolen or illegally transferred to unauthorized vehicle will result in this type of mismatch, and corresponding parking violation. According to an embodiment of the present invention, if a misuse of the permit is detected, the PermitView System 1 may place a temporary hold on the permit, thereby signaling to the PEO(s) that the permit is inactive or invalid. Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.);
wherein the at least one past parking event of the set of past parking events corresponds to the vehicle identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data' includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data' includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, Zones, Streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit’s expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).).
Marchasin does not explicitly disclose
subset of past parking data.
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 25 Marchasin discloses
wherein the vehicle identifier is a license plate identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data' includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data' includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, Zones, Streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit’s expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).).

As per claim 26 Marchasin discloses
wherein the vehicle identifier is a permit number (see at least Marchasin, para. [0076]: Alternatively, if during step S2 a tag is detected, the Reader 8 captures the unique RFID tag identifier, herein referred to as the “tag number, in step S3B, and identifies the parked vehicle data, in step S4. One having ordinary skill in the art will appreciate that the tag number may be any length string of alphanumeric characters capable of uniquely identifying the particular permit with which it is associated. According to an embodiment of the present invention, the tag number is stored on the RFID tag embedded in or attached to the permit.).

As per claim 27 Marchasin discloses
wherein outputting the parking violation event comprises storing, by the processor, the parking violation event in the computer-readable memory of the parking enforcement device (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc.).

As per claim 28 Marchasin discloses
wherein outputting the parking violation event comprises transmitting, via the wireless interface, the parking violation event to the remote parking enforcement server (see at least Marchasin, para. [0081-0082]:  For each parking violation that occurs, the Permit Database 50 stores information related to the parking violation, referred to as “parking violation data.” The parking violation data may include, but is not limited to, the parked vehicle data (i.e., the information related to the violating vehicle); the vehicle owner's information (as derived from the license plate number), the PEO information, the type of enforcement action taken, etc. For example, a permit that has been stolen or illegally transferred to unauthorized vehicle will result in this type of mismatch, and corresponding parking violation. According to an embodiment of the present invention, if a misuse of the permit is detected, the PermitView System 1 may place a temporary hold on the permit, thereby signaling to the PEO(s) that the permit is inactive or invalid. Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).

Claim 5-6, & 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Ullrich, further in view of US 6081206 (“Kielland”).
As per Claim 5, Marchasin does disclose context data that contains a license plate identifier and a location identifier (see at least Marchasin, para. [0073]). However Marchasin does not explicitly disclose
wherein the partial parking data of each past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier wherein the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image.
Kielland teaches
wherein the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image (see at least Kielland, col. 18 lines 53-67: In another preferred embodiment (not illustrated), the Full Recognition Mode LPR methodology is first applied to all captured imagery. If however the estimated reliability of either of the plate-strings matched in step 509 does not meet a user defined confidence tolerance, then the algorithm will perform a Second iteration of analysis on the two candidate images in an attempt to match their vector or plate-models. Since there is more information contained in two vector models (fenders, windows, tires, visual artifacts on the license plate etc.), their mathematical correlation can be determined with greater confidence than when correlating two fully recognized plate-Strings.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the context data omitted from each said past parking event in the plurality of past parking events comprises one or more of a license plate image, a vehicle image and a tire image of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).
Ullrich teaches
wherein the partial parking data of each said past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the partial parking data of each past parking event in the plurality of past parking events comprises a license plate identifier and a location identifier of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 6 Marchasin discloses
wherein the location identifier is a GPS location of the other parking enforcement device that captured the past parking event (see at least Marchasin, (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc.). para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.).

As per claim 20 Marchasin does not explicitly disclose
wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe.
However Kielland teaches
each past parking event in the plurality of past parking events occurring within a certain timeframe (see at least Kielland, col. 16 lines 34-45: the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location. If the elapsed time is greater than the time period legally permitted for that location, then the System declares a parking violation 513.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of each past parking event in the plurality of past parking events occurring within a certain timeframe of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).
Ullrich teaches
wherein the subset of past parking events corresponds to a plurality of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the subset of past parking events corresponds to a plurality of past parking events of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 21 Marchasin discloses
(see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).
Marchasin does not explicitly disclose
wherein the subset of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular parking zone.
However Kielland teaches
wherein the set of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular location (see at least Kielland, col. 16 lines 39-45: If the elapsed time is greater than the time period legally permitted for that location, then the System declares a parking violation 513. The System then Searches a database of geo-referenced parking regulations (described below) to determine the legal time limit that's applicable to the parked vehicle's present location 512.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the set of past parking events corresponds to a plurality of past parking events, each past parking event in the plurality of past parking events occurring within a certain timeframe and in a particular 
Ullrich teaches
subset of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the subset of past parking events and a particular parking zone of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).

As per claim 22 Marchasin does not explicitly disclose
wherein said receiving the subset of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a certain predetermined amount of time has passed.
However Kielland teaches
wherein receiving the set of past parking events comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a (see at least Kielland, col. 16 lines 34-45: the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location. If the elapsed time is greater than the time period legally permitted for that location, then the System declares a parking violation 513.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of receiving the set comprises receiving a first plurality of past parking events at a first time and receiving a second plurality of past parking events when a certain amount of time has passed of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).
Ullrich teaches
subset of past parking events (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the subset of past parking events of Ullrich in order to improve security and parking compliance (see 

As per claim 23 Marchasin does not explicitly disclose
wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events.
However Kielland teaches
wherein the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events (see at least Kielland, col. 7 lines 19-27: If a matching vehicle identifier is found in the database, the computer compares the time and location of vehicle's first observation to the time and location of its Second observation. If this comparison reveals that the vehicle has been parked at the same location for longer than the local parking time limit, then the computer Sounds a "parking Violation alarm” that commands the driver to stop the patrol vehicle. The system then prints out a legal parking citation describing the evidence of the infraction. If a matching vehicle identifier is found in the database, the computer compares the time and location of vehicle's first observation to the time and location of its Second observation. If this comparison reveals that the vehicle has been parked at the same location for longer than the local parking time limit, then the computer Sounds a "parking Violation alarm” that commands the driver to stop the patrol vehicle. The system then prints out a legal parking citation describing the evidence of the infraction. col. 16 lines 34-45: the system then subtracts the time stamps of the two Epoch-IDs under suspicion 511, thereby determining the period of time that the car has been parked at that location. If the elapsed time is greater than the time period legally permitted for that location, then the System declares a parking violation 513.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the second plurality of past parking events comprises only past parking events more recent than the past parking events of the first plurality of past parking events of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Ullrich, further in view of US 2011/0276370A1 (“Agrait”).
As per claim 13 Marchasin does not explicitly disclose
further comprising the parking enforcement server selecting the subset of past parking events from the set of past parking events.
Agrait teaches
further comprising the parking enforcement server selecting the subset of past parking events from the set of past parking events (see at least Agrait, claim 11: The real-time wireless parking enforcement system of claim 1, wherein said central server sends information to each said wireless mobile platform, wherein said information is selected from the group consisting of the current locations of one or more other said wireless mobile platform,.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the parking enforcement server selecting the subset from the set of past parking events of Agrait in order to deploy enforcement personnel with increased efficiency (see at least Agrait, para. [0003]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Ullrich, further in view of US 2014/0140578A1 (“Ziola”).
As per claim 19 Marchasin does not explicitly disclose
wherein receiving the subset comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone.
Ziola teaches
wherein receiving the set comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone (see at least Ziola, para. [0021]: The parking enforcement system 10 may include additional parking locations, for example parking locations 36 and 38, which also have cameras and sensors in communication with the parking enforcement server 18. There are databases, for example databases 40, 42, 44, and 46, on the parking enforcement server 18. The databases may store parking information or payment information or both. In this example, a first one of the databases 40 stores parking information received from the first parking location 32. A second one of the databases 42 stores parking information received from the second parking location 36.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of receiving the subset comprises receiving a first plurality of past parking events for a first parking zone and receiving a second plurality of past parking events for a second parking zone when the mobile parking enforcement device enters the second parking zone of Ziola in order to determine 
Ullrich teaches
subset of past parking data (see at least Ullrich, para. [0061]: n FIG. 3, a set of parking events from a history of parking events stored on the data store may be analyzed (300). In some cases, a level of divergence between the actual parking zone and the zone recommendation for a plurality of parking events may be determined. The level of divergence may be determined by analyzing a historical record of parking recommendations and post-recommendation behaviors that are stored in the data store. In some implementations, the historical record may be stored as, e.g., logs or database records including a vehicle identifier, the system recommendation (“zone recommendation”) and the actual parking zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of receiving via subset of past parking data of Ullrich in order to improve security and parking compliance (see at least Ullrich, para. [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668